 Case: 4:18-cv-02037-HEA Doc. #: 70 Filed: 03/12/20 Page: 1 of 2 PageID #: 892




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MISSOURI
                              EASTERN DIVISION

JESSICA LANGFORD,                                    )
                                                     )
                       Plaintiff,                    )
                                                     )
       v.                                            )       Case No. 4:18-cv-2037HEA
                                                     )
CITY OF ST. LOUIS, MISSOURI,                         )
                                                     )
                       Defendant.                    )

            AMENDED/MODIFIED OPINION OF DECLARATORY
            JUDGMENT AND INJUNCTION, AND PARTIAL STAY

       For good cause shown, pursuant to F.R.Civ.P. 62(c), on joint motion of the parties, it is

       ORDERED that the declaratory judgment and permanent injunction heretofore entered by

this Court [ECF 63] is modified to add the following:

       1.      It is declared that enforcement of § 17.16.275(E) of the Revised Code of the City

of St. Louis is unconstitutional and is enjoined insofar as such enforcement is premised on an

alleged violation of § 17.16.275(A) of said Revised Code.

       2.      Pending disposition of the defendant City’s appeal, the declaratory judgment and

permanent injunction, as modified herein, is stayed only as to enforcement of §17.16.275(E)

premised on an alleged violation of §17.16.275(A), on the conditions that (a) no order to move or

disperse pursuant to §17.16.275(E) shall be issued by any officer or agent of defendant City

absent actual blockage of traffic, and (b) orders to move or disperse will comply with the criteria

set forth in paragraph 5 of the preliminary injunction entered in Ahmad v. City of St. Louis, No.

4:17-cv-2455, viz., officers and agents of defendant City shall not “Issue orders or use chemical
 Case: 4:18-cv-02037-HEA Doc. #: 70 Filed: 03/12/20 Page: 2 of 2 PageID #: 893




agents, whatever the method of deployment, for the purpose of dispersing person(s) engaged in

expressive, non-violent activity in the City of St. Louis without first: specifying with reasonable

particularity the area from which dispersal is ordered; issuing audible and unambiguous orders in

a manner designed to notify all persons within the area that dispersal is required and providing

sufficient warnings of the consequences of failing to disperse, including, where applicable, that

chemical agents will be used; providing a sufficient and announced amount of time which is

proximately related to the issuance of the dispersal order in which to heed the warnings and exit

the area; and announcing and ensuring a means of safe egress from the area that is actually

available to all person(s)”; Provided, however, that paragraph 5 does not apply to situations

where persons at the scene present an imminent threat of violence or bodily harm to persons or

damage to property, or where law enforcement officials must defend themselves or other persons

or property against imminent threat of violence.

        3.      In all other respects, the declaratory judgment and permanent injunction remains

in full force and effect.

       Dated this 12th day of March, 2020.



                                                        HENRY EDWARD AUTREY
                                                     UNITED STATES DISTRICT JUDGE
